Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Diaz et al. (US 2016/0131035 A1) and Arnett et al. (US 2013/0255931 A1), as relied upon in the rejection dated 7 July 2020.
Regarding claims 1, 13, 20, and 23, the prior art of record fails to disclose, teach, or suggest at least one hinge provided in the body, the at least one hinge comprising a channel recessed into the second surface of the body. While Arnett discloses a passive thermal actuation component for a heat exchanger comprising bending portions which can be characterized as hinges (as set forth in the rejection dated 7 July 2020), there is no rationale based on the prior art of record for one of ordinary skill in the art to modify Diaz and Arnett to have a hinge comprising a channel recessed into the second surface of the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745